Citation Nr: 0515663	
Decision Date: 06/09/05    Archive Date: 06/21/05

DOCKET NO.  97-00 930	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.  



WITNESS AT HEARINGS ON APPEAL

Appellant 


INTRODUCTION

The veteran served on active duty from April 1977 to June 
1979.  

This appeal arises from a July 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia, which denied service connection for the 
cause of the veteran's death and entitlement to accrued 
benefits.  During the pendency of her appeal the appellant 
relocated to Indiana and this appeal was forwarded to the 
Board of Veterans' Appeals (Board) from the Indianapolis, 
Indiana RO.  

The Board remanded the appellant's claim to the RO in June 
2003 to afford her a hearing before a Veterans Law Judge.  
The appellant testified at a hearing before the undersigned 
Veterans Law Judge in March 2004.  In July 2004, the case 
again was remanded to obtain a medical opinion regarding the 
question at issue.


FINDINGS OF FACT

1.  The veteran died in December 1995 at the age of 35; the 
immediate cause of death listed on the certificate of death 
cardiorespiratory arrest due to arteriosclerotic 
cardiovascular disease.  Diabetes mellitus was listed as a 
significant condition contributing to his death.  

2.  Neither arteriosclerotic cardiovascular disease nor 
diabetes mellitus was present inservice or manifested until 
many years post service, and neither were they otherwise 
related to service.

3.  Service-connected status post laminectomy of the lumbar 
spine with herniated nucleus pulposus, rated as 60 percent 
disabling, did not precipitate or aggravate diabetes 
mellitus.

4. The service-connected low back disability did not have 
debilitating effects and general impairment of health to an 
extent that rendered the veteran materially less capable of 
resisting the effects of the primary or secondary causes of 
his death and did not have a material influence in 
accelerating his death.


CONCLUSION OF LAW

Service connection for the cause of the veteran's death is 
not warranted.  38 U.S.C.A. §§ 1131, 1310, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.310, 3.312 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

As a preliminary matter, the Board finds that VA has 
satisfied its duties to the appellant under the Veterans 
Claims Assistance Act of 2000 (VCAA).  A VCAA notice 
consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about 
the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information 
and evidence the claimant is expected to provide; and 
(4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim, 
or something to the effect that the claimant should 
"give us everything you've got pertaining to your 
claim(s)."  This new "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  Pelegrini v. Principi (Pelegrini II), 18 
Vet. App. 112 (2004).   

Although the RO did not initially consider the appellant's 
claim under the VCAA and applicable regulations, VA has made 
all reasonable efforts to assist the appellant in the 
development of her claim and has notified her of the 
information and evidence necessary to substantiate the claim 
and of the efforts to assist her.  In a letter dated in July 
2004, the RO notified the appellant of the information and 
evidence needed to substantiate and complete her claim, of 
what part of that evidence she was to provide, and what part 
VA would attempt to obtain for her.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  

In this case, although the VCAA notice letters that provided 
to the appellant do not specifically refer to the "fourth 
element," the Board finds that the appellant was otherwise 
fully notified of the need to give to VA any evidence 
pertaining to her claim.  The July 2004 letter also advised 
the appellant to let VA know if there is "any other evidence 
or information" that she thought would help support her 
claim.  In addition, the personal hearing she attended in 
March 2004 advised her of the opportunity to submit any 
evidence at her disposal to support her claim.  

It is noted that the original rating decision on appeal was 
in July 1996.  Notice fully complying the provisions of the 
VCAA was not provided to the appellant until July 2004.  
Therefore, the appellant did not receive proper VCAA notice 
prior to the initial rating decision denying her claim.  
Nonetheless, the Board finds that the lack of such a pre-
decision notice is not prejudicial to the appellant.  VCAA 
notice was provided by the RO prior to the transfer and 
certification of the appellant's case to the Board, and the 
content of the notice fully complied with the requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  The appellant 
has been provided with every opportunity to submit evidence 
and argument in support of her claim and to respond to VA 
notices.  The VCAA places an enhanced duty on VA to assist 
claimants in obtaining evidence needed to substantiate a 
claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  In this 
case, the RO has obtained all available post-service VA and 
private medical records identified by the appellant.  
38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c)(2), (3).  

For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or 
assistance is necessary, and deciding the appeal at this time 
is not prejudicial to the appellant.  38 U.S.C.A. § 5103A(d); 
38 C.F.R. § 3.159(c)(4). 

Background

The veteran's Certificate of Death reveals he died on 
December [redacted], 1995.  The cause of death was listed as 
cardiorespiratory arrest, due to arteriosclerotic 
cardiovascular disease.  Diabetes mellitus was listed as a 
significant condition contributing to his death.  

At the time of his death the veteran's only service connected 
disability was status post laminectomy of the lumbar spine 
with herniated nucleus pulposus, rated as 60 percent 
disabling. 

In essence the appellant contends that service connection 
should be granted for the cause of the veteran's death on the 
basis that diabetes mellitus was aggravated by the veteran's 
service-connected lumbar back disorder.  The appellant 
asserts the veteran's service connected lumbar spine disorder 
caused severe pain and stress which worsened his diabetes 
mellitus.  In support of her claim she submitted statements 
from the veteran's private physicians.  The September 1995 
statement from his orthopedist reads in part as follows:

The (veteran) has been a patient of mine 
since 3/24/94 for the treatment of 
chronic low back pain syndrome and 
epidural fibrosis secondary to surgery, 
laminectomy, in 1993.  

He has undergone multiple epidural 
Cortisone injections for his back problem 
and the Cortisone does indeed elevate his 
blood sugar.  Therefore, he needs to be 
treated for elevation of his blood sugar.  

The veteran's cardiothoracic surgeon in November 1995 wrote 
in part as follows:

The etiology of heart disease is 
multifactorial which I explained to the 
(veteran) and is most strongly genetic.  
This is exacerbated by cigarette smoking, 
diabetes, high blood pressure, 
hypercholesterolemia, being obese and 
inactive.  Stress though probably does 
not play a role in the accumulation of 
cholesterol in the arterial walls of the 
coronary arteries, but can worsen 
diabetes, make high blood pressure worse, 
and make compliance with medical care 
more difficult.  

November 1995 records from Redmond Regional Medical Center 
revealed the veteran was on insulin.  He was fairly 
motivated, had lost 50 pounds, watched his diet carefully and 
monitored his sugar pretty well at home.  He kept it under 
control most of the time although, occasionally, stress or 
emotional upset would cause it to go out of control.  

An April 1996 letter from the veteran's private internist 
reads in part as follows: 

The (veteran) was in constant pain 
because of his back problem.  The pain 
and stress from the constant pain may 
have contributed to the worsening of his 
diabetes and inadequate control.  

A May 1997 letter from the veteran's private anesthesiologist 
includes the following:

I was concerned with this treatment 
modality (for the veteran), namely 
because of his insulin-dependent 
diabetes.  It is a well-known 
complicating factor that the 
administration of steroids to a diabetic 
will elevate their serum glucose level 
and potentially lead to additional 
complications.  (The veteran) already had 
epidural steroid injections performed in 
the past.  I advised him that if I would 
perform an additional epidural steroid 
injection, that he should closely monitor 
his serum glucose level after that 
injection and be in touch with his 
physicians regarding any appropriate 
adjustments in his insulin that might be 
required.  

I further explained that due to the 
chronicity of his situation and the 
complicating factors of his diabetes, I 
was not willing to perform any subsequent 
injections because of both limited benefit 
and potential for diabetic exacerbation.  

Legal Criteria

Service connection may be established where the evidence 
demonstrates that an injury or disease resulting in 
disability was contracted in the line of duty coincident with 
military service, or if pre-existing such service, was 
aggravated therein.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  
Where certain diseases, such as diabetes, are manifested to a 
compensable degree within the initial post-service 
year, service connection may be granted on a presumptive 
basis.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309. 

Service connection may be granted for disability which is 
proximately due to or the result of a service-connected 
disability.  38 C.F.R. § 3.310 (2003).  In Allen v. Brown, 
7 Vet. App. 439 (1995) it was clarified that pursuant to 
38 U.S.C.A. § 1110 and 38 C.F.R. § 3.310(a), when aggravation 
of a veteran's non-service-connected condition is proximately 
due to or the result of a service-connected condition, such 
veteran shall be compensated for the degree of disability 
(but only that degree) over and above the degree of 
disability existing prior to the aggravation.  

General. The death of a veteran will be considered as 
having been due to a service-connected disability when 
the evidence establishes that such disability was either 
the principal or a contributory cause of death. The 
issue involved will be determined by exercise of sound 
judgment, without recourse to speculation, after a 
careful analysis has been made of all the facts and 
circumstances surrounding the death of the veteran, 
including, particularly, autopsy reports. 38 C.F.R. 
§ 3.312(a).
Principal cause of death. The service-connected 
disability will be considered as the principal (primary) 
cause of death when such disability, singly or jointly 
with some other condition, was the immediate or 
underlying cause of death or was etiologically related 
thereto. 38 C.F.R. § 3.312(b).
Contributory cause of death. Contributory cause of death 
is inherently one not related to the principal cause. In 
determining whether the service-connected disability 
contributed to death, it must be shown that it 
contributed substantially or materially; that it 
combined to cause death; that it aided or lent 
assistance to the production of death. It is not 
sufficient to show that it casually shared in producing 
death, but rather it must be shown that there was a 
causal connection. 38 C.F.R. § 3.312(c)(1).
Generally, minor service-connected disabilities, 
particularly those of a static nature or not materially 
affecting a vital organ, would not be held to have 
contributed to death primarily due to unrelated 
disability. In the same category there would be included 
service-connected disease or injuries of any evaluation 
(even though evaluated as 100 percent disabling) but of 
a quiescent or static nature involving muscular or 
skeletal functions and not materially affecting other 
vital body functions. 38 C.F.R. § 3.312(c)(2).
Service-connected diseases or injuries involving active 
processes affecting vital organs should receive careful 
consideration as a contributory cause of death, the 
primary cause being unrelated, from the viewpoint of 
whether there were resulting debilitating effects and 
general impairment of health to an extent that would 
render the person materially less capable of resisting 
the effects of other disease or injury primarily causing 
death. Where the service-connected condition affects 
vital organs as distinguished from muscular or skeletal 
functions and is evaluated as 100 percent disabling, 
debilitation may be assumed. 38 C.F.R. § 3.312(c)(3).
There are primary causes of death which by their very 
nature are so overwhelming that eventual death can be 
anticipated irrespective of coexisting conditions, but, 
even in such cases, there is for consideration whether 
there may be a reasonable basis for holding that a 
service-connected condition was of such severity as to 
have a material influence in accelerating death. In this 
situation, however, it would not generally be reasonable 
to hold that a service-connected condition accelerated 
death unless such condition affected a vital organ and 
was of itself of a progressive or debilitating nature. 
38 U.S.C.A. § 1310; 38 C.F.R. § 3.312(c)(4).

Analysis

The veteran's Certificate of Death reveals he died on 
December [redacted], 1995.  The cause of death was listed as 
cardiorespiratory arrest, due to arteriosclerotic 
cardiovascular disease.  Diabetes mellitus was listed as a 
significant condition contributing to his death.  The death 
certificate does not show that an autopsy was performed.  The 
record from the December [redacted], 1995 hospital admission shows 
that the veteran arrived in cardiac arrest and died later 
that same day.

At the time of his death the veteran's only service connected 
disability was status post laminectomy of the lumbar spine 
with herniated nucleus pulposus, rated as 60 percent 
disabling. 

It is not contended, nor does the record establish, that 
arteriosclerotic cardiovascular disease or diabetes had its 
onset in or was otherwise related to the veteran's period of 
military service.  Post-service medical reports indicate that 
diabetes was first identified about 1989, a decade after his 
separation from active duty, and arteriosclerotic 
cardiovascular disease sometime thereafter.

Rather, the appellant has maintained that the service-
connected low back disability caused an increase in severity 
of the diabetes mellitus which contributed to the veteran's 
demise. The appellant has submitted competent medical 
evidence that indicates the veteran's service-connected 
lumbar disorder may have aggravated his non-service connected 
diabetes mellitus, which the Certificate of Death states 
contributed to the veteran's death.  The statements of the 
veteran's treating physicians indicate that stress, pain and 
the cortisone injections for treating the veteran's symptoms 
of his lumbar disorder may have elevated his glucose levels.  
There is no competent medical opinion, however, which states 
that this actually occurred and that it worsened the 
veteran's diabetes mellitus.  

The VA specialist in internal medicine who reviewed the 
medical evidence of record in August 2004 concluded that the 
veteran's diabetes mellitus was not precipitated or 
aggravated by stress stemming from pain associated with the 
service-connected low back disability.  The VA physician 
added that the temporary elevations in blood glucose caused 
by Cortisone shots resulted in no significant or lasting 
damage.  As the August 2004 opinion was provided by the 
specialist in internal medicine and was based on a review of 
the entire evidence of record, the Board finds it highly 
probative and determinative as to the question at issue.

Accordingly, the Board finds that the service-connected low 
back disability did not have debilitating effects and general 
impairment of health to an extent that rendered the veteran 
materially less capable of resisting the effects of the 
primary or secondary causes of his death and did not have a 
material influence in accelerating his death.

In reaching its decision, the Board has also considered the 
appellant's assertions regarding her claim.  However, it does 
not appear that the appellant is medically trained to offer 
any opinion as to causation.  See Espiritu v. Derwinksi, 2 
Vet. App. 492, 494-495 (1992) (laypersons may be competent to 
provide an eyewitness account of a veteran's visible 
symptoms, but they are not capable of offering opinions as to 
medical matters).  The Court has also held that "where the 
determinative issue involves medical causation or a medical 
diagnosis, competent medical evidence is required."  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993). 

As the preponderance of the evidence establishes that a 
disability that had its onset in service or was proximately 
due to or the result of a service-connected disability did 
not cause or contribute significantly or materially to the 
cause of the veteran's death, the claim must be denied.  
Since the preponderance of the evidence is against this 
claim, the benefit of the doubt doctrine is not for 
application.  See Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  38 U.S.C.A. §§ 1131, 1310, 5103, 5103A, 5107; 
38 C.F.R. §§ 3.303, 3.304, 3.310, 3.312.









ORDER

Service connection for the cause of the veteran's death is 
denied.




	                        
____________________________________________
	WAYNE M. BRAEUER 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


